DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on September 30,2022.
 Claims 1-30 have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 1-30 are currently pending.
Response to Arguments
Applicant's arguments filed on September 30,2022 have been fully considered but they are not persuasive. 
The applicant argues on pages 11- 12 of the arguments/remarks that Choi fails to disclose “receive configuration information to configure a sidelink channel, with a plurality of unicast bandwidth parts to be utilized by the UE to conduct unicast sidelink communication with another UE”. 
The examiner respectfully disagrees. As shown on fig. 7 and described on [0072]- [0083], and [0085]- [0087]. Choi discloses the first terminal and/or the second terminal may configure SL BWP(s) used for the SL communication (S702). The SL BWP(s) may be configured independently in the first terminal and the second terminal. Alternatively, the step S702 may be performed in one of the first terminal and the second terminal. When the candidate SL BWP(s) is configured, the first terminal and/or the second terminal may be configured to select the SL BWP(s) used for the SL communication among the candidate SL BWP(s).  Alternatively, the first terminal and/or the second terminal may configure the SL BWP(s) regardless of the candidate SL BWP(s). The number of SL BWPs configured by the first terminal and/or the second terminal may be less than or equal to a preconfigured maximum number. The maximum number of configurable SL BWPs may be predefined in the 3GPP technical specification. Alternatively, the base station may be configured to inform the terminals of the maximum number of configurable SL BWPs using at least one of RRC signaling, MAC signaling, and PHY signaling.
  	Based on the above disclosures and other Choi discloses receive configuration information to configure a sidelink channel, with a plurality of bandwidth parts to be utilized by the UE to conduct sidelink communication with another UE as claimed by the instant invention. Choi does not explicitly mention a plurality of unicast bandwidth parts. However, Choi teaches The SL communication may be performed in a unicast scheme within the SL BWP ([0019]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to consider the plurality bandwidth parts as plurality of unicast bandwidth parts as suggest by Choi for the purpose of configuring a bandwidth part (BWP) for sidelink communication.

	
	
	
For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that independent claims are patentable for similar reasons and are also not persuasive. The applicant further argues that since dependent claims depend on the argued independent claim; they are patentable at least by virtue of their dependencies. Since the applicant's arguments regarding independent claims are not persuasive, the applicant's arguments regarding dependent claims are also not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Application 2020/0288434, hereinafter Choi).

Regarding claims 1, 14,27,29, Choi discloses a user equipment (UE) (Fig. 2, 235,236), a method, a non-transitory computer readable medium and an apparatus for wireless communication (Figs. 2,3,7,9), comprising: 
a memory (320,360); and one or more processors (310) operatively coupled to the memory, the memory and the one or more processors configured to: 
receive configuration information to configure a sidelink channel(Abstract, [0007]-[0010], which recites he method includes configuring a plurality of sidelink (SL) bandwidth parts (BWPs) used for SL communication between the first terminal and a second terminal and transmitting an SL BWP list including one or more SL BWPs among the plurality of SL BWPs to the second terminal via a default SL BWP), to be utilized by the UE to conduct unicast sidelink communication, with a plurality of bandwidth parts([0019],[0097]-[0099],[0111], which recites the unicast  sidelink as claimed by the instant application); and 
transmit or receive data based at least in part on the plurality of bandwidth parts ([0073]- [0077], which recites transceiving data).  
As shown on fig. 7 and described on [0072]- [0083], and [0085]- [0087]. Choi discloses the first terminal and/or the second terminal may configure SL BWP(s) used for the SL communication (S702). The SL BWP(s) may be configured independently in the first terminal and the second terminal. Alternatively, the step S702 may be performed in one of the first terminal and the second terminal. When the candidate SL BWP(s) is configured, the first terminal and/or the second terminal may be configured to select the SL BWP(s) used for the SL communication among the candidate SL BWP(s).  Alternatively, the first terminal and/or the second terminal may configure the SL BWP(s) regardless of the candidate SL BWP(s). The number of SL BWPs configured by the first terminal and/or the second terminal may be less than or equal to a preconfigured maximum number. The maximum number of configurable SL BWPs may be predefined in the 3GPP technical specification. Alternatively, the base station may be configured to inform the terminals of the maximum number of configurable SL BWPs using at least one of RRC signaling, MAC signaling, and PHY signaling.
  	 Choi does not explicitly mention a plurality of unicast bandwidth parts. However, Choi teaches The SL communication may be performed in a unicast scheme within the SL BWP ([0019]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to consider the plurality bandwidth parts as plurality of unicast bandwidth parts as suggest by Choi for the purpose of configuring a bandwidth part (BWP) for sidelink communication.
Regarding claims 2,15,28,30, Choi discloses the UE of claim 1, wherein each of the plurality of bandwidth parts is respectively associated with one or more resource pools ([0068]- [0070]).  
Regarding claims 3, 16, Choi discloses the UE of claim 1, wherein the one or more processors are further configured to: switch from utilizing an active bandwidth part, actively utilized by the UE, to utilizing another bandwidth part based at least in part on an activation or deactivation of an associated resource pool ([0068]- [0070]).  
Regarding claims 4,17, Choi discloses the UE of claim 1, wherein the one or more processors are further configured to: switch from utilizing an active bandwidth part, actively utilized by the UE, to utilizing another bandwidth part based at least in part on a measure of quality associated with the unicast sidelink communication satisfying a threshold quality level ([0012], [0099], [0106]).  
Regarding claims 5, 18, Choi discloses the UE of claim 1, wherein the one or more processors are further configured to: receive, from a base station or a network node, a switching message for the UE to switch from utilizing an active bandwidth part, actively utilized by the UE, to utilizing another bandwidth part ([0011]- [0015]).  
Regarding claims 6, 19, Choi discloses the UE of claim 5, wherein the switching message includes an index associated with the other bandwidth part and an indication of a switch time, and wherein the one or more processors are further configured to: switch from utilizing the active bandwidth part to utilizing the other bandwidth part based at least in part on the index and the switch time ([0075], [0078], [0081]).  
Regarding claims 7,20, Choi discloses the UE of claim 5, wherein the one or more processors are further configured to: transmit, based at least in part on receiving the switching message, a confirmation message or a rejection message associated with utilizing the other bandwidth part ([0011]- [0015]).    
Regarding claims 8,21, Choi discloses the UE of claim 1, wherein the one or more processors are further configured to: receive, from a base station, a switching message to switch from utilizing an active bandwidth part to utilizing another bandwidth part, and transmit the switching message to another UE conducting the unicast sidelink communication ([0011]- [0015]).    
Regarding claims 9,22, Choi discloses the UE of claim 1, wherein the one or more processors are further configured to: transmit, based at least in part on receiving a switching message, an assistance information message indicating a preference to utilize a preferred bandwidth part ([0011]- [0015]).   
Regarding claims 10, 23, Choi discloses the UE of claim 1, wherein the one or more processors are further configured to: receive, from another UE, a switching message for the UE to switch from utilizing an active bandwidth part, actively utilized by the UE, to utilizing another bandwidth part ([0011]- [0015]).    
Regarding claims 11,24, Choi discloses the UE of claim 10, wherein the one or more processors are further configured to: transmit, based at least in part on receiving the switching message, a confirmation message or a rejection message associated with utilizing the other bandwidth part ([0011]- [0015]).   
Regarding claims 12, 25, Choi discloses the UE of claim 1, wherein the one or more processors are further configured to: transmit, to another UE, a switching message for the other UE to switch from utilizing an active bandwidth part, actively utilized by the other UE, to utilizing another bandwidth part ([0011]- [0015]).  
Regarding claims 13, 26, Choi discloses the UE of claim 1, wherein the one or more processors are further configured to: receive, from the other UE, a confirmation message or a rejection message associated with utilizing the other bandwidth part ([0011]- [0015]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461